Citation Nr: 1443251	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  09-43 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for thoracic outlet syndrome, left arm numbness (nondominant), currently rated as 40 percent disabling.

2.  Entitlement to an increased (compensable) rating for residuals of a left humerus fracture.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from April 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted an increased rating of 40 percent for thoracic outlet syndrome, left arm numbness (nondominant) effective June 25, 2008, and denied an increased rating for residuals of a left humerus fracture.  A September 2008 rating decision granted an earlier effective date of June 20, 2008 for  the 40 percent grant.  

In July 2011, the Veteran testified at a Travel Board hearing.  Since the Veterans Law Judge who held the hearing left employment with the board, the Veteran was offered another hearing, but declined.  

During the pendency of these matters, in August 2011, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  In light of the holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), that claims for a TDIU are part and parcel with increased rating claims, as is the case here, the issue of a TDIU is properly before the Board.  As will be explained below, the claim for a TDIU is being remanded to determine whether the Veteran's service-connected disabilities, render him unable to secure or follow substantially gainful employment.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Thoracic outlet syndrome, left arm numbness (nondominant), is manifested by incomplete severe paralysis of the lower radicular group, but does not result in complete paralysis of the lower radicular group

2.  The Veteran has limitation of motion of the left arm/shoulder to midway between side and shoulder level which is attributable to the thoracic outlet syndrome, and including consideration of the left humerus fracture.


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 40 percent for thoracic outlet syndrome, left arm numbness (nondominant), are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7,4.124(a), Diagnostic Code 8612 (2013).

2.  The criteria for a 20 percent rating for limitation of motion of the left arm/shoulder associated with thoracic outlet syndrome and the left humerus fracture are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.4, 54.71(a), Diagnostic Code 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in July 2008 prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations pertaining to the disabilities on appeal and which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was examined to assess and then reassess the severity of the disabilities in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

The Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); Reyes v. Brown, 7 Vet. App. 113 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991). 


Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran was examined in August 2008.  The Veteran reported that he had left shoulder pain, a tingling sensation down his left arm, and swelling of the left hand.  He reported having radiating pain to his neck.  He indicated that he had left shoulder deformity, instability, stiffness, and weakness,  There was no dislocation or subluxation, locking, or effusion.  The Veteran reported having severe flare-ups which occurred 2-3 times per week, which lasted 1-2 days, and which were accompanied by inflammation.  

Range of motion of the left shoulder revealed flexion (active and passive and against resistance) of zero to 30 degrees with pain at 10 degrees.  Abduction (active and passive and against resistance) was zero to 60 degrees with pain at 30 degrees.  Rotation (active and passive and against resistance) was zero to 30 degrees with pain at 10 degrees.    The examiner noted that he Veteran exhibited deformity, edema, malalignment, tenderness, painful movement weakness, abnormal motion, guarding of movement, as well as atrophy of the muscle over the left scapula-left trapezius muscle.  With regard to the left shoulder malalignment, the left shoulder was approximately 6 centimeters higher than the right shoulder.  X-rays revealed apparent limited range of motion of the left humeral head on external/internal rotation views since there was no apparent significant change in appearance of the left humeral head on all three views except for an apparent increased subacromial space on weight bearing view which could be projectional.  There was no definite acute fracture, dislocation, or significant arthritic changes.  The examiner indicated that the decrease in range of motion was due to the thoracic outlet syndrome and no from the left shoulder/joint.  It was noted that the Veteran was mildly impaired for traveling; moderately impaired for shopping and chores; and several impaired for exercise and sports.  There was no impairment for feeding, bathing, dressing, toileting, or grooming.  

A neurological evaluation  revealed that the Veteran had 1/5 strength for left grip, pincer grip, and left arm strength.  Vibration, pain, and positions strength were normal.  Light touch was decreased.  Left biceps, triceps, and brachioradialis reflexes were 1+.Left finger jerk was zero.  There was no muscle atrophy, abnormal muscle toe or bulk, or abnormal movements.  The Veteran had elevation of the left shoulder and leaned toward the right with antalgic gait.  The Veteran was noted to have neuritis and neuralgia, but not paralysis.  The disability was noted to result in mild impairment for recreation, traveling, bathing, toileting, and grooming; moderate impairment for chores, shopping, and dressing; severe impairment for exercise; and the prevention of sports.  

A later January 2010 examination (for the spine) was unable to assess range of motion and pertinent findings because the Veteran refused to perform them because he was unable to participate.  

The Veteran has been assigned a noncompensable rating for his left shoulder (rating under Diagnostic Code 5201) and a 40 percent rating for his thoracic outset syndrome (rating under Diagnostic Code 8612).  The VA examination basically indicated that the symptoms regarding the left shoulder, particularly the range of motion, were related to the thoracic outlet syndrome, which also caused impairment to the left hand.  In viewing the evidence, the Board finds, as set forth below, that the current rating for the thoracic spine syndrome is appropriate with regard to nerve dysfunction to the hand; however, there is also residual limitation of motion of the left arm/shoulder.  Since the left shoulder disability is already rated based on limitation of motion, two ratings for the same function is not permitted.  

Specifically, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

That being noted, the Veteran's limitation of motion of the left arm/shoulder warrants an increased rating, as a separate manifestation of the thoracic outlet syndrome, even though originally rated due to the left humerus fracture.  Thus, the Board has combined those disabilities.  

The Veteran's thoracic outlet syndrome, left arm numbness (nondominant), has been assigned a 40 percent rating for incomplete severe paralysis of the intrinsic muscle of the hand under Diagnostic Code 8612.  The next higher (highest) rating is 60 percent which contemplates complete paralysis of all intrinsic muscles of hand, and some or all of flexors of wrist and fingers (substantial loss of use of hand).  In this case, there is not complete paralysis of the left hand.  The Veteran retains some strength and does not have muscle atrophy of the left hand.  

As noted, the Veteran also has limited motion of the shoulder due to the thoracic outlet syndrome to include a deformity of the left shoulder and musculature.  In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Additionally, under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder is forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees.

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.   Here, as the evidence shows that the Veteran is right-hand dominant, his left shoulder is his minor shoulder for rating purposes.

Under Diagnostic Code 5201, minor shoulder motion limited to shoulder level (i.e. 90 degrees) warrants a 20 percent rating.  A 20 percent rating is warranted for shoulder motion limited to midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion).  A 40 percent rating contemplates shoulder motion limited to 25 degrees or less.  See 38 C.F.R. § 4.71a, Plate I. 

The Veteran was able to move his left arm, with consideration of pain, to 30 degrees on abduction.  His movement was less in other spheres.  Therefore, the maximum movement with the DeLuca factors considered was 30 degrees.  This movement warrants a 20 percent rating for the minor arm, but not higher.  

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Higher ratings are only warranted for fibrous union of the humerus at 40 percent for the minor shoulder; nonunion of humerus (false flail joint) at 50 percent for the minor shoulder; and loss of head of the humerus (flail shoulder) at 70 percent for the minor shoulder.  However, the Veteran does not have any of these disabilities.  Pursuant to Diagnostic Code 5203, a maximum 20 percent rating is assignable for impairment of the clavicle or scapula.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 20 percent for limitation of motion of the left shoulder (due to thoracic outlet syndrome and residuals of a left humerus fracture), but the preponderance of the evidence is against a rating in excess of 40 percent for thoracic outlet syndrome.  The combined rating is 50 percent per 38 C.F.R. § 4.25, which is not in violation of the amputation rule for this extremity.  38 C.F.R. §§ 4.68; 4.71(a), Diagnostic Codes 5120-5125.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's thoracic outset syndrome and left shoulder disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe his disabilities.  There have not been any hospitalizations or marked interference with employment.  The matter of a TDIU is still under development.  Therefore, referral for consideration of an extraschedular rating is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  The Veteran raised additional issues, on a secondary basis, that were referred to the AOJ in a November 2011 remand and thereafter denied in an April 2013 rating decision, but not under appeal before the Board.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

An increased rating in excess of 40 percent for thoracic outlet syndrome, left arm numbness (nondominant), is denied.  

An increased rating of 20 percent rating for limitation of motion of the left arm/shoulder associated with thoracic outlet syndrome and the left humerus fracture is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In Rice, the Court held that a TDIU claim is part of an increased-rating claim when such claim is raised by the record.  An increased rating claim has been adjudicated as indicated above, but the derivative claim of a TDIU remains on appeal and requires further development.  Specifically, a VA medical opinion is required, and examination, if deemed necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran updated VCAA notice pertaining to the claim of entitlement to a TDIU. The Veteran may submit any lay or medical evidence indicating that he is unemployable due to service-connected disorders.

2.  Obtain a VA medical opinion (and examination, if deemed necessary).  The opinion should address whether his service-connected disabilities are so disabling as to render him unemployable.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  All opinions should be supported by a clear explanation, and the examiner MUST provide a discussion of the facts and medical principles involved in formulating the opinion.  

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

4.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


